209 F.2d 302
FLETCHERv.UNITED STATES.
No. 11804.
United States Court of Appeals District of Columbia Circuit.
Argued October 21, 1953.
Decided November 5, 1953.

Mr. Richard L. Walsh, Washington, D. C., for appellant.
Mr. Gerard J. O'Brien, Jr., Asst. U. S. Atty., Washington, D. C., with whom Mr. Leo A. Rover, U. S. Atty., and Messrs. Arthur J. McLaughlin and William J. Peck, Asst. U. S. Attys., Washington, D. C., were on the brief, for appellee.
Before EDGERTON, PRETTYMAN and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Appellant was indicted, tried by jury, and convicted of blackmail. The appeal concerns questions of fact which were submitted to the jury. We find ample evidence in the record to support the submission. There was no error of substance.


2
Affirmed.